—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 28, 1998, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While collecting unemployment insurance benefits, claimant failed to report to the local unemployment insurance office the services he performed for his wife’s gas well service and maintenance corporation, of which his wife was a 51% shareholder and he was a 49% shareholder. Claimant conceded that, during the relevant periods, he occasionally performed repair work on the corporate truck, purchased fuel for the truck and the oil well service rigs, purchased or signed for business-related supplies and attended corporate meetings. Additionally, claimant — who had previously owned the business as a sole proprietor prior to its incorporation — admitted that he sometimes provided his wife with technical advice concerning gas well maintenance. The office of the corporation was located in claimant’s home and he used the corporation’s truck for personal and business matters. The Unemployment Insurance Appeal Board ruled that, during the periods claimant received benefits, he was a true principal in an ongoing corporation for which he continued to perform significant and regular services and, thus, was not totally unemployed. Additionally, the Board charged him with a recoverable overpayment of benefits and assessed a forfeiture penalty of benefit days upon finding that claimant had made willful false statements to obtain benefits.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences it drew from the evidence presented (see, Matter of Falco [Sweeney], 246 AD2d 711, lv denied 92 NY2d 815) as well as the separate findings of willful misrepresentation (see, id.; see also, Matter of *697Perkins [Commissioner of Labor], 256 AD2d 679; Matter of Tenore [Sweeney], 244 AD2d 749; Matter of Silverstein [Sweeney], 236 AD2d 757, 758). Claimant’s remaining arguments have been examined and found to be unpersuasive under the circumstances.
Cardona, P. J., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.